359 U.S. 533 (1959)
STATE ATHLETIC COMMISSION
v.
DORSEY.
No. 787.
Supreme Court of United States.
Decided May 25, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, George Ponder, First Assistant Attorney General, and William P. Schuler, Assistant Attorney General, for appellant.
Prudhomme F. Dejoie, Thurgood Marshall, Jack Greenberg and James M. Nabrit III for appellee.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.